
	

115 S1670 IS: Community Solar Consumer Choice Act of 2017
U.S. Senate
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1670
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2017
			Mr. Bennet (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To require the Secretary of Energy to establish a program to increase participation in community
			 solar and the receipt of associated benefits, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the Community Solar Consumer Choice Act of 2017. 2.Community solar (a)DefinitionsIn this section:
 (1)Community solarThe term community solar means a solar power plant, through which the benefits of the electricity produced is shared by two or more electricity customers.
 (2)SecretaryThe term Secretary means the Secretary of Energy. (3)SubscriberThe term subscriber means an electricity customer who receives direct economic benefits associated with the proportional output of the community solar facility of the customer.
				(b)Establishment of Community Solar Consumer Choice Program
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a program to expand community solar options to—
 (A)individuals, particularly individuals that do not have regular access to onsite solar, including low- and moderate-income individuals;
 (B)businesses; (C)nonprofit organizations; and
 (D)States and local and tribal governments. (2)Alignment with existing Federal programsThe Secretary shall align the program under paragraph (1) with existing Federal programs that serve low-income communities.
 (3)Assistance to State and local governmentsIn carrying out the program under paragraph (1), the Secretary shall— (A)provide technical assistance to States and local and tribal governments for projects to increase community solar;
 (B)assist States and local and tribal governments in the development of new and innovative financial and business models that leverage competition in the marketplace in order to serve community solar subscribers; and
 (C)use National Laboratories (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)) to collect and disseminate data that assists private entities in the financing of, subscription to, and operation of community solar projects.
 (c)Federal Government participation in community solarThe Federal Government is encouraged to participate in community solar projects, including by subscribing to community solar facilities.
			
